Citation Nr: 1723654	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  03-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a compensable disability rating for otitis media.

2. Entitlement to service connection for right ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	Shana M. Dunn, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to October 1982. In addition the Veteran had active duty for training (ACDUTRA) and inactive duty for training with the Alaska Air National Guard from May 1983 to January 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Anchorage, Alaska and Des Moines, Iowa. Jurisdiction presently resides with the RO in Phoenix, Arizona. 

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in October 2005. A transcript of the hearing is associated with the claims files. On January 13, 2016 the Board notified the Veteran via written correspondence that the VLJ who conducted the hearing is no longer employed by the Board. The Veteran was given the option to appear at another Board hearing, or have the Board consider the case without a hearing. The Veteran failed to respond within the 30 day period and as such the Board proceeds to review the case without a new hearing. 

The Board acknowledges that the issues of entitlement to service connection for a low back disability and evaluation of an increased rating for residual burns scars of the right elbow and forearm have not been certified to the Board. The Board's review of the claims files reveals that the AOJ is still taking action on these issues. As such these matters are not yet before the Board. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran did not have a right ear hearing loss disability for VA purposes during the appeal period. 
2. Otitis media was not manifested by chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps during the period on appeal. 


CONCLUSIONS OF LAW

1. A right ear hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for a compensable evaluation for otitis media have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.31, 4.87, DC 6200 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
As to the claim for a compensable rating for otitis media, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

As to the claim for entitlement to service connection for a right ear hearing loss disability, VA issued a notice letter in April 2001, and issued a subsequent notice letter as part of the July 2007 remand directives in July 2008. These letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective dates are determined and corrected any prior procedural errors after the July 2007 remand. As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify, and satisfied any prior procedural defects.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs), VA treatment records and identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with VA examinations in February 2002, November 2004 and July 2010. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection for right ear hearing loss and a compensable rating for otitis media. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Previously, the case was remanded in March 2016 for additional development. The case was also previously remanded in July 2006 to provide the Veteran notice and obtain additional VA and service treatment records, which have been associated with the claims files. The claims were most recently remanded for the RO to review additional evidence submitted as to the Veteran's claims and to issue a Supplemental Statement of the Case (SSOC), which was associated with the claims file in April 2016. In light of the above development, the Board finds there has been substantial compliance with the prior remand. 

III. Service Connection

The Veteran contends he is entitled to service connection for a right ear hearing loss disability. The Veteran reports he has right ear hearing loss as a result of noise exposure in-service. For the reasons provided below, the Board finds that service connection for a right ear hearing loss disability is not warranted. 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, to include sensorineural hearing loss, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.30.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not chronic, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not asserting that his claimed disabilities resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran reports that he has right ear hearing loss as a result of his noise exposure in-service. The Veteran reports including ongoing difficulty hearing, which has worsened in recent years. However, as discussed below the Veteran's claim for service connection for a right ear hearing loss disability is denied as there is no current disability as defined by 38 C.F.R. § 3.385 (2016). 

In addition to the legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in February 2002. The Veteran reported popping in his left ear following an infection in 2000, which was treated with antibiotics. See February 2002 VA examination. The Veteran noted in-service noise exposure as a mechanic and at the firing range. On the audiological evaluation in February 2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear. No right ear hearing loss in the right ear was noted. Id.

Next, the Veteran was afforded a VA examination in November 2004. A history of noise exposure in-service and post-service noise exposure working in corrections and in a parts department was noted. See November 2004 VA examination. The Veteran reported bilateral intermittent tinnitus. On the audiological evaluation in November 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear. The examiner noted the Veteran's right ear hearing was within normal limits. Id. 

Then, the Veteran was afforded a VA examination in in June 2010. The Veteran reported loud noise exposure in-service as a diesel mechanic. See June 2010 VA examination. Post-service the Veteran reported working as a mechanic for several years with loud noise exposure then no occupational or recreational noise exposure, thereafter. On the audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear. The examiner noted that the Veteran's right ear hearing loss is not disabling under 38 C.F.R. § 3.385. 

VA treatment records have been associated with the claims file. An April 2007 audiology note indicated essentially normal hearing in his right ear, and mild to moderate hearing loss in his left ear. See April 13, 2007 VA audiology note.  In July 2010, a VA audiology examination revealed clear ear canals. See July 28, 2010 VA audiology note. Then, a December 2012 primary care progress note reported the Veteran's ears were within normal limits, with no discharge, drainage or bleeding, and no discomfort or pain. See December 10, 2012 VA primary care note. 

After consideration of all the evidence of record, the Board finds that service connection for a right ear hearing loss disability is not warranted. The audiometric test results of record from the VA examinations do not show that the Veteran had auditory thresholds of 40 decibels or greater, or 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000 or 4,000 Hertz; or a speech recognition score less than 94 percent, as required pursuant to 38 C.F.R. § 3.385 (2016). 

The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disability. See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). The evidence of record shows that he does not have a right ear hearing loss disability for VA purposes and without this, the Veteran's claim cannot succeed. 

The Board notes that the Veteran is competent to report when he first began experiencing hearing problems. Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Veteran, however, is not competent to establish a hearing loss disability for VA purposes, as this is a medical question that must be based on audiometric testing pursuant to 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In this case the Board finds that the Veteran's assertions of hearing loss in his right ear and the symptoms of such are outweighed by the more probative evidence of record.   In this regard, the Board finds the VA audiological examination reports to be the most probative evidence of record as to the issue of whether the Veteran has a bilateral hearing loss disability for VA purposes. The VA examinations reflect no right hearing loss under 38 C.F.R. § 3.385.

In conclusion, the Veteran has not established a current disability for VA purposes and as such the preponderance of the evidence weighs against finding that service connection is warranted for the Veteran's right ear hearing loss. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

IV. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the applicability of staged ratings are not applicable as the Veteran's otitis media has remanded stable. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

V. Analysis

The Veteran contends he is entitled to a compensable rating for his service-connected otitis media. In a May 2002 rating decision, the RO granted service connection for otitis media and associated a noncompensable rating under Diagnostic Code 6200, effective March 21, 2001.

Diagnostic Code 6200 provides a 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps. A Note to Diagnostic Code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately. 38 C.F.R. § 4.87.

The Veteran was afforded a VA examination in February 2002. The Veteran noted a history of ear infections, treated with antibiotics. See February 2002 VA examination. Vertigo was denied. Audiological testing noted continued abnormal findings with the absence of a conductive component, and further testing was recommended to rule out a retrocochlear pathology.  Id. 

Then, the Veteran was afforded a VA examination in June 2010 to determine the severity of his otitis media. See June 2010 VA examination. The Veteran reported prior ear infections and an excess buildup of wax.  The examiner noted a decrease in ear infections since the prior examination. No history of ear pain, vertigo or dizziness was noted. No discharge, ear pruritus or gait problems were noted. A history of left ear infections was noted. No significant effect on the Veteran's daily activities or occupations was noted. Id. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's otitis media during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records have been associated with the claims file. November 2003 treatment records note bilateral tympanic membranes were complete with soft light brown cerumen. See November 20, 2003 VA treatment record. In a September 2004 ENT consult the Veteran was seen for follow-up of his left ear hearing loss and removal of ear wax. See September 21, 2004 otolaryngology consult. Tympanic membranes were intact, and no other pathology was noted. Id.  In December 2007, a routine ear cleaning noted no new complaints, cerumen was debrided and tympanic membranes were intact without effusion and normal mastoids were noted. See VA otolaryngology note. A July 2010 VA audiology examination revealed clear ear canals. See July 28, 2010 VA audiology note. In December 2012 a primary care progress note reported the Veteran's ears were within normal limits, with no discharge, drainage or bleeding, and no discomfort or pain. See December 10, 2012 VA primary care note. 

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against finding that a compensable rating for otitis media is warranted. At different times during the appeal the Veteran has stated that he has experienced ongoing ear infections and buildup of ear wax. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, such lay evidence, even when accepted as accurate, does not establishing a level of disability contemplated by a higher evaluation. VA and private treatment records note no complaints of discharge, bleeding or drainage. VA examinations and treatment records noted that the Veteran's ear canal was normal, and there were no signs or symptoms attributable to cholesteatoma, or chronic suppurative otitis media, mastoiditis or aural polyps. The Board has considered the Veteran's lay statements that he is entitled to an increased evaluation for his otitis media. However, these assertions are outweighed by the VA examinations and VA treatment records, which evaluated the severity of the Veteran's otitis media with specificity. The VA examination in June 2010 was based upon a thorough examination and review of the Veteran's treatment records and the examiners expertise and as such is entitled to probative weight. 

The Board has also considered additional applicable Diagnostic Codes relating to diseases of the ear. Specifically, a Note to DC 6200 provides that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately. In this regard, the medical evidence reveals that the Veteran has reported ongoing hearing loss and tinnitus. However, he is already receiving compensation (or in receipt of service connection with a noncompensable evaluations) for left ear hearing loss and tinnitus and these manifestations.  There is no evidence of labyrinthitis, facial nerve paralysis or bone loss of skull. Additionally, the Veteran has a claim for entitlement to service connection for right ear hearing loss which is pending before the Board and was discussed above in further detail. Thus, to award an additional rating under either of these Diagnostic Codes would result in impressible pyramiding. See 38 C.F.R. § 4.14. Additionally, there is no evidence of peripheral vestibular disorders, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, chronic otitis externa or perforation of the tympanic membrane. See 38 C.F.R. § 4.87 Diagnostic Codes 6201, 6202, 6204, 6205, 6207, 6208, 6209, 6210 and 6211.

In addition, the Board is aware of the potential for consideration for an extraschedular rating in increased rating cases and here the Board declines to consider entitlement to such. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against finding a compensable evaluation for the Veteran's service-connected otitis media is warranted.  As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claims are denied.


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to a compensable evaluation for otitis media is denied. 





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


